UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2080


In Re:   RICHARD DEBLOIS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:12-cv-00100-CCB)


Submitted:   February 25, 2016              Decided:   March 8, 2016


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard DeBlois, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard DeBlois petitions for a writ of mandamus seeking an

order    requiring    the    district         court   to     reopen    his   28   U.S.C.

§ 2254     (2012)     petition          and       granting     a      certificate     of

appealability.        We    conclude      that     DeBlois     is   not   entitled    to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                   Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).    Mandamus may not be used as a substitute for appeal.                        In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by DeBlois is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny his petition for writ of mandamus and

his amended petition for writ of mandamus.                          We dispense with

oral    argument     because      the    facts      and    legal      contentions    are

adequately    presented      in    the    materials        before     this   court   and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                              2